Title: From Thomas Jefferson to Thomas Appleton, 16 April 1821
From: Jefferson, Thomas
To: Appleton, Thomas


Dear Sir
Monticello
Apr. 16. 21
Your favor of Oct. 10 did not come to hand until Mar. 6. I communicated to the Visitors of the University your statement of the prices at which you could have our Ionic and Corinthian capitels of Marble of Carrara delivered at Leghorn, and they determined on the expediency of getting them from you. I am now therefore to request you to furnish us with 10. Ionic capitels, 6. Corinthian do and 2. Corinthian half capitals according to the specification inclosed with this letter: and I this day desire my correspondent in Richmond captn Bernard Peyton to procure a bill of Exchange on London for 1200.D. payable on your account to your correspondent Samuel Williams of London, as desired in your letter. of this you are requested to pay 200.D. to the wife of Giacomo Raggi on reciept of this, and 25.D. a month afterwards until otherwise advised. the balance to be applied towards the cost of the capitels. on the reciept of this letter I will pray your acknolegement of it and your statement of the exact sum additional to makeup the full cost of the capitels; and on reciept of that statement I will have the balance immediately remitted to you thro’ the same channels. this, by duplicates thro’ London and directly, may be effected within the 5. months within which you engage to have them delivered from the date of the reciept of this, so that they may be fully paid for on delivery, and we hope you will not fail to deliver them within that term, that they may be here in time to be put up this fall. let them be executed very exactly according to the directions accompanying this. they are stated in English measures, not doubting that you possess them.I wrote to you formerly on the subject of Michael Raggi who left us. I recieved a letter from him on his arrival at Gibraltar Dec. 4. claiming 200.D. for having made drawings of a Corinthian and an Ionic capitel. this is very idle. he was for some months without stone to work on, and employed a part of that idle time in preparing his drawings to be in readiness on recieving the stone. for that time, his stipulated wages, which we paid him, were certainly full compensation. and the whole work we got from him was one Corinthian capitel, and one Ionic, both unfinished, and which we shall never use. he wishes to be employed at Carrara on our capitals; but this must be as you please. if it should suit you, I shall be glad of it, because he is a good man and a good workman, but very hypocondriac.We shall have occasion the next year for 10. Corinthian capitels for columns of 32 4/10 I. diminished diam. and 8. do half capitels of the same diameter for pilasters of 30. minutes projection from the wall, to be copied from those of the Rotunda or Pantheon of Rome, as represented in Palladio. be so good as to inform me what will be their exact cost, and to accept the assurance of my great esteem and respect.Th: Jefferson